Exhibit 10.25.4.16

EXECUTION VERSION

MEZZANINE 2 GUARANTY AND INDEMNITY AGREEMENT

THIS MEZZANINE 2 GUARANTY AND INDEMNITY AGREEMENT (this “Guaranty”) is executed
as of March 10, 2011, by ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a Delaware
limited partnership (“Ashford Guarantor”), and PRISA III REIT OPERATING LP, a
Delaware limited partnership (“Prudential Guarantor”; Prudential Guarantor and
Ashford Guarantor, whether one or more, collectively, together with their
successors and assigns, referred to as “Guarantor”), for the benefit of BRE/HH
ACQUISITIONS L.L.C., a Delaware limited liability company and BARCLAYS CAPITAL
REAL ESTATE FINANCE INC., a Delaware corporation (each, a “Co-Lender” and,
collectively, “Lender”).

WITNESSETH:

WHEREAS, Lender is the holder of a mezzanine loan (“Loan”) in an aggregate
outstanding principal amount equal to $137,794,870.00 to each of the entities
set forth on Schedule 1 hereto (each, an “Individual Borrower” and,
collectively, “Borrower”) pursuant to that certain Mezzanine 2 Loan Agreement
dated July 17, 2007 (as amended, restated, supplemented, replaced or otherwise
modified prior to the date hereof, the “Existing Loan Agreement”) among, inter
alia, Borrower and Lender;

WHEREAS, Borrower and Lender desire to amend and restate the terms of the
Existing Loan Agreement pursuant to that certain Amended and Restated Mezzanine
2 Loan Agreement dated as of the date hereof (as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Loan Agreement”) between Borrower and Lender;

WHEREAS, Lender is not willing to enter into the Loan Agreement unless Guarantor
unconditionally guarantees payment and performance to Lender of the Guaranteed
Obligations (as herein defined); and

WHEREAS, Guarantor is the owner of a direct or indirect interest in each
Individual Borrower comprising Borrower and Guarantor will directly benefit from
the modification of the terms of the Loan on the terms set forth in the Loan
Agreement.

NOW, THEREFORE, as an inducement to Lender to enter into the Loan Agreement with
Borrower, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

ARTICLE I

NATURE AND SCOPE OF GUARANTY

1.1 Guaranty of Obligations. Guarantor hereby irrevocably and unconditionally
guarantees to each Co-Lender and their respective successors and assigns the
payment and performance of the Guaranteed Obligations as and when the same shall
be due and payable, whether by lapse of time, by acceleration of maturity or
otherwise. Guarantor hereby irrevocably and unconditionally covenants and agrees
that it is liable for the Guaranteed Obligations as a primary obligor.



--------------------------------------------------------------------------------

1.2 Definition of Guaranteed Obligations. As used herein, the term “Guaranteed
Obligations” means, collectively:

(a) the obligations or liabilities of Borrower to Lender for any loss, damage,
cost, expense, liability, claim or other obligation to the extent actually
incurred by either Co-Lender (including reasonable attorneys’ fees and costs
reasonably incurred) arising out of or incurred with respect to any of the
following:

(i) fraud or intentional misrepresentation by any Borrower Party or Guarantor in
connection with (A) the Loan, the Mezzanine 1 Loan or the Mortgage Loan, or
(B) the execution and delivery of any Loan Documents;

(ii) willful misconduct by any Borrower Party or Guarantor that results in
physical damage or waste to any Property;

(iii) removal or disposal by any Borrower Party or Guarantor of any portion of
any Property or any other collateral security for the Mortgage Loan (the
“Mortgage Collateral”), the Mezzanine 1 Collateral and/or the Collateral after
the occurrence and during the continuance of an Event of Default;

(iv) misapplication, misappropriation or conversion by any Borrower Party or
Guarantor of (A) Net Liquidation Proceeds After Debt Service or other amounts
due to Lender; (B) Net Sale Proceeds or (C) any Rents following the occurrence
and during the continuance of an Event of Default or any distributions or other
payments received by any Borrower Party or Guarantor deriving, directly or
indirectly, from the Mortgage Collateral following the occurrence and during the
continuance of an Event of Default;

(v) Intentionally Omitted;

(vi) failure by any Borrower Party or Guarantor to obtain Lender’s prior written
consent to (A) any subordinate financing, mortgage, deed of trust or other
voluntary Lien encumbering all or any portion of the Mortgage Collateral, the
Mezzanine 1 Collateral or the Collateral as and to the extent required under the
terms of the Mortgage Loan Documents, the Mezzanine 1 Loan Documents and/or the
Loan Documents or (B) any sale, transfer or conveyance of all or any portion of
the Mortgage Collateral, the Mezzanine 1 Collateral or the Collateral or any
interest therein or any direct or indirect interest in any Borrower Party, in
each case, as and to the extent required under the terms of the Loan Documents;

(vii) Intentionally Omitted;

(viii) failure by Borrower to comply with Article X of the Loan Agreement or to
cause (A) Wells Fargo Mortgage Loan Borrower and Maryland Owner to (or to use
best efforts to cause any applicable Manager to) comply with Article X of the
Wells Fargo Mortgage Loan Documents; (B) CIGNA Mortgage Loan Borrower to (or to
use best efforts to cause any applicable Manager to) comply with any cash
management provisions of the applicable CIGNA Mortgage Loan Documents, the
Mezzanine 1 Loan Documents or the Loan Documents to which they are a party; or
(C) Mezzanine 1 Borrower to comply with Article X of the Mezzanine 1 Loan
Agreement;

 

2



--------------------------------------------------------------------------------

(ix) (A) any Borrower Party filing a voluntary petition under the Bankruptcy
Code or any other Creditors’ Rights Laws; (B) any Borrower Party filing an
answer consenting to, or otherwise acquiescing in or joining in any involuntary
petition filed against it by any other Person under the Bankruptcy Code or any
other Creditors’ Rights Laws or soliciting or causing directly or indirectly to
be solicited petitioning creditors for any involuntary petition from any Person;
(C) any Borrower Party consenting to or otherwise acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for any Borrower Party or any portion of the Collateral, the Mezzanine
1 Collateral and/or the Mortgage Collateral; or (D) any Borrower Party making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due;

(x) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or Article XII of the Loan Agreement
concerning Environmental Laws, Hazardous Materials and asbestos and any
indemnification of Lender with respect thereto in the Environmental Indemnity or
the Loan Agreement;

(xi) any breach of Section 5.31(a) of the Loan Agreement to the extent cash was
available for distribution or disbursement to Lender and Borrower fails to cause
such distribution or disbursement to occur, and any breach of Section 5.31(b) of
the Loan Agreement;

(xii) any breach by Borrower of any covenant or representation in Section 6.1,
Section 6.4 or Section 6.5 of the Loan Agreement (except with respect to
Borrower’s obligation to remain solvent, maintain adequate capital and pay its
debts as they become due); and/or

(xiii) any surrender, amendment, modification or voluntary termination of any
Ground Lease without Lender’s prior written consent other than as expressly
permitted under the Loan Agreement; and

(b) in addition to, and not in limitation of, the foregoing Section 1.2(a)
hereof, the entire amount of the Debt, in the event of the occurrence of any of
the following:

(i) any action, omission, event or occurrence described in Section 1.2(a)(vi)
hereof, and/or

(ii) any action, omission, event or occurrence described in Section 1.2(a)(ix)
hereof, and/or

(iii) a breach of a covenant set forth in Section 5.40 or Section 20.15(b)(i) of
the Loan Agreement or a breach of any of the following covenants by any Loan
Party or any Related Party (as hereinafter defined) of any Loan Party, as
applicable, at a time when such breaching entity (if not Guarantor) is owned in
whole or in part (directly or

 

3



--------------------------------------------------------------------------------

indirectly, including through the ownership of preferred equity interests,
options, warrants or other similar contingent interests) by Guarantor or a
Related Party of Guarantor:

A. To the extent permitted by applicable law and not inconsistent with
Guarantor’s discharge of compliance with its fiduciary duties, as advised by
counsel, Guarantor shall not, nor shall it cause or permit, any Related Party of
Guarantor or any Loan Party to seek substantive consolidation of any Loan Party
with any other Person in connection with a proceeding under the Bankruptcy Code
or any other Creditors’ Rights Laws involving Guarantor or any Loan Party (other
than the substantive consolidation of an Affiliated Manager with any other
Person which is not a Loan Party);

B. To the extent permitted by applicable law and not inconsistent with
Guarantor’s discharge of compliance with its fiduciary duties, as advised by
counsel, Guarantor shall not, nor shall it cause or permit, any Related Party of
Guarantor or any Loan Party to, contest, oppose or object to any motion made by
Lender to obtain relief from the automatic stay or seek to reinstate the
automatic stay in the event of a future proceeding under the Bankruptcy Code or
any other Creditors’ Rights Laws involving any Loan Party (other than a
proceeding involving an Affiliated Manager and no other Loan Party); and/or

C. Guarantor shall not, nor shall it cause or permit, any Loan Party or any
Related Party of Guarantor, to provide, originate or acquire directly or through
a Related Party of Guarantor an interest in or solicit (in writing) or accept
from Guarantor or any Related Party of Guarantor, any debtor-in-possession
financing to or on behalf of any Loan Party in the event that Guarantor or any
other Loan Party is the subject of a proceeding under the Bankruptcy Code or any
other Creditors’ Rights Laws (other than debtor-in-possession financing provided
to or on behalf of an Affiliated Manager by a Person which is not a Loan Party
in a proceeding of such Affiliated Manager which involves no other Loan Party).

For purposes of this Guaranty, the term “Related Party” shall mean, as to any
Person, any other Person (a) that is an Affiliate of such Person, or (b) in
which such Person owns, directly or indirectly, in the aggregate more than fifty
percent (50%) of the beneficial ownership interests in such Person.
Notwithstanding anything to the contrary in this Guaranty or any of the other
Loan Documents, the aggregate liability of Guarantor with respect to the
Guaranteed Obligations set forth in (x) Section 1.2(a)(ix), Section 1.2(b)(ii)
and Section 1.2(b)(iii) above (collectively, the “Bankruptcy Recourse Events”),
(y) under Section 1.2(a)(ix), Section 1.2(b)(ii) and Section 1.2(b)(iii) of the
Mezzanine 1 Guaranty and the Mezzanine 3 Guaranty, and (z) Section 1.2(a)(ix),
Section 1.2(b)(ii) and Section 1.2(b)(iii) of the Wells Fargo Mortgage Loan
Guaranty, shall not exceed $200,000,000 (the “Guaranty Cap”). The Guaranty Cap
shall not be reduced as a result of any prepayments of the Loan, any Mortgage
Loan or any Other Mezzanine Loan.

1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any

 

4



--------------------------------------------------------------------------------

Guaranteed Obligations arising or created after any attempted revocation by
Guarantor and after (if Guarantor is a natural person) Guarantor’s death (in
which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The fact that at any time or from
time to time the Guaranteed Obligations may be increased or reduced shall not
release or discharge the obligation of Guarantor to Lender with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.

1.4 Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations and
the liabilities and obligations of Guarantor to Lender hereunder, shall not be
reduced, discharged or released because or by reason of any existing or future
offset, claim or defense of Borrower, or any other Person, against Lender or
against payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

1.5 Payment By Guarantor. If all or any part of the Guaranteed Obligations shall
not be punctually paid when due, whether at demand, maturity, acceleration or
otherwise, Guarantor shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity, or
any other notice whatsoever, pay in lawful money of the United States of America
the amount due on the Guaranteed Obligations to Lender at Lender’s address as
set forth herein. Such demand(s) may be made at any time coincident with or
after the time for payment of all or part of the Guaranteed Obligations and may
be made from time to time with respect to the same or different items of
Guaranteed Obligations. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.

1.6 No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to
(a) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person, (b) enforce Lender’s
rights against the Collateral or any other collateral which shall ever have been
given to secure the Loan, (c) enforce Lender’s rights against any other
guarantors of the Guaranteed Obligations, (d) join Borrower or any other Person
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (e) exhaust any remedies available to Lender against the Collateral or
any other collateral which shall ever have been given to secure the Loan, or
(f) resort to any other means of obtaining payment of the Guaranteed
Obligations. Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce the Guaranteed Obligations.

1.7 Waivers. Guarantor agrees to the provisions of the Loan Documents and hereby
waives notice of (a) any loans or advances made by Lender to Borrower,
(b) acceptance of this Guaranty, (c) any amendment or extension of the Note, the
Loan Agreement or any other Loan Documents, (d) the execution and delivery by
Borrower and Lender of any other loan or credit agreement or of Borrower’s
execution and delivery of any promissory notes or other documents arising under
the Loan Documents or in connection with the Collateral, (e) the occurrence of
any breach by Borrower or an Event of Default, (f) Lender’s transfer or
disposition of the Guaranteed Obligations, or any part thereof, (g) sale or
foreclosure (or posting or

 

5



--------------------------------------------------------------------------------

advertising for sale or foreclosure) of the Collateral or any other collateral
for the Debt, (h) protest, proof of non-payment or default by Borrower, or
(i) any other action at any time taken or omitted by Lender, and, generally, all
demands and notices of every kind in connection with this Guaranty, the Loan
Documents, any other documents or agreements evidencing, securing or relating to
any of the Guaranteed Obligations and the obligations hereby guaranteed.

1.8 Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by either Co-Lender, pay each Co-Lender all costs and expenses
(including court costs and reasonable attorneys’ fees) incurred by each
Co-Lender in the enforcement hereof or the preservation of Lender’s rights
hereunder. The covenant contained in this Section 1.8 shall survive the payment
and performance of the Guaranteed Obligations.

1.9 Effect of Bankruptcy. In the event that, pursuant to the Bankruptcy Code or
any other Creditors’ Rights Laws, or any judgment, order or decision thereunder,
Lender must rescind or restore any payment, or any part thereof, received by
Lender in satisfaction of the Guaranteed Obligations, as set forth herein, any
prior release or discharge from the terms of this Guaranty given to Guarantor by
Lender shall be without effect, and this Guaranty shall remain in full force and
effect. It is the intention of Borrower and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Guarantor’s performance
of such obligations and then only to the extent of such performance.

1.10 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including any law subrogating Guarantor to the rights of Lender), to assert any
claim against or seek contribution, indemnification or any other form of
reimbursement from Borrower, any other Restricted Party or any other Person
liable for payment of any or all of the Guaranteed Obligations for any payment
made by Guarantor under or in connection with this Guaranty or otherwise.

1.11 Release. Guarantor shall be released from its obligations under this
Guaranty as of the date on which Lender has received notice and evidence
reasonably satisfactory to Lender that the Debt has been paid in full and all
obligations with respect thereto which are not expressly stated to survive have
been satisfied.

1.12 Borrower. The term “Borrower” and “Individual Borrower” as used herein
(including within the definition of “Borrower Party”, as applicable) shall
include any new or successor corporation, association, partnership (general or
limited), joint venture, trust or other individual or organization formed as a
result of any merger, reorganization, sale, transfer, devise, gift or bequest of
Borrower. The term “Mezzanine 1 Borrower” as used herein (including within the
definition of “Borrower Party”, as applicable) shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of Mezzanine 1
Borrower. The term “Mortgage Loan Borrower” and “Maryland Owner” as used herein
(including within the definition of “Borrower Party”, as applicable) shall
include any new or successor corporation, association, partnership (general or
limited), joint

 

6



--------------------------------------------------------------------------------

venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of Mortgage Loan
Borrower or Maryland Owner.

1.13 Limitation on Liability.

(a) Notwithstanding anything herein to the contrary, Guarantor shall have no
liability with respect to any Guaranteed Obligations to the extent incurred as a
result of (i) the exercise of remedies by Mortgage Lender, Lender or any Other
Mezzanine Lender, or any deed or assignment in lieu thereof, or (ii) any action
or omission of (A) Lender from and after a foreclosure on all or any portion of
the Collateral (or any purchaser at foreclosure or any transferee of Lender or
such purchaser, unless such purchaser at foreclosure or transferee of Lender or
such purchaser is Guarantor or a Related Party of Guarantor) or (B) Mortgage
Lender or any Other Mezzanine Lender from and after a foreclosure on all or any
portion of the collateral securing the applicable Mortgage Loan or Other
Mezzanine Loan (or any purchaser at foreclosure or any transferee of any
Mortgage Lender or Other Mezzanine Lender or such purchaser, unless such
purchaser at foreclosure or any transferee of such Mortgage Lender or Other
Mezzanine Lender or such purchaser is Guarantor or a Related Party of
Guarantor).

(b) The liabilities and recourse obligations of Guarantor hereunder shall be
limited to such liabilities or obligations arising or incurred at a time when
the Person whose actions or omissions triggers the liability is owned in whole
or in part (directly or indirectly, including through the ownership of preferred
equity interests or options, warrants or other similar contingent interests) by
either Ashford Guarantor or Prudential Guarantor or a Related Party of Ashford
Guarantor or Prudential Guarantor. Notwithstanding the foregoing, in the event
Prudential Guarantor shall no longer have any direct or indirect interest in
Borrower as a result of the transfer to Ashford Guarantor or an Affiliate of
Ashford Guarantor of all of its direct and/or indirect interests in PIMHH, then
upon the satisfaction of each of the following conditions, Lender shall deliver
to Prudential Guarantor a written release from liability under this Guaranty
with respect to matters which arise after the date of such transfer (the
“Prudential Release”):

(i) On the date of the Prudential Release, no Event of Default shall have
occurred and be continuing;

(ii) Prudential Guarantor shall have provided Lender with not less than sixty
(60) days’ written notice prior to the date of the proposed transfer;

(iii) On the date of the Prudential Release,

A. Ashford Guarantor shall have shareholder’s equity of not less than
$500,000,000, determined in accordance with GAAP;

B. Ashford Guarantor shall have not less than $50,000,000 in liquid assets of
which not less than $25,000,000 shall consist of cash and the balance shall
consist of undrawn and available commitments under credit facilities; and

 

7



--------------------------------------------------------------------------------

C. Ashford Guarantor shall not be in default under (1) the Ashford Credit
Agreement, or any amendment, restatement or replacement thereof or (2) any other
indebtedness (including guaranty obligations) in excess of $50,000,000; and

(iv) On the date of the Prudential Release, Ashford Guarantor shall execute and
deliver to Lender a reaffirmation and acknowledgment of its obligations under
this Guaranty, including its sole liability for any Guaranteed Obligations which
arise after the date of the Prudential Release.

(c) Prudential Guarantor shall have no liability under this Guaranty for any
Guaranteed Obligations which arise out of an event or circumstance described in
Section 1.2(b)(iii)(A)-(C) above to the extent such event or circumstance is
caused by or results from the actions of Remington or any Related Party of
Remington so long as such Related Party is not also a Related Party of Borrower
or any Guarantor, provided that Ashford Guarantor shall remain liable for 100%
of any such Guaranteed Obligations.

1.14 Senior Recovery Lender. Guarantor agrees that if, during the continuation
of an Event of Default, Mortgage Loan Default, or Other Mezzanine Loan Default,
including following delivery of a deed in lieu of foreclosure (or equivalent
transfer), Guarantor or a Related Party of Guarantor receives, directly or
indirectly, any cash distributions fees, property or payments from or relating
to any collateral securing the Loan, Mortgage Loan or any Other Mezzanine Loan,
as applicable (the “Defaulted Loan”) which is not paid over or transferred to
either (i) Wells Fargo Mortgage Loan Lender (if a Wells Fargo Mortgage Loan
Default is outstanding) or (ii) if no Wells Fargo Mortgage Loan Default shall be
outstanding, Lender or the most senior Other Senior Mezzanine Lender for which a
Senior Mezzanine Loan Default shall then be outstanding (“Senior Recovery
Lender”), then the amounts or property so received by such Guarantor or Related
Party of Guarantor shall be paid over to the Senior Recovery Lender. The
Guaranty Cap shall not be reduced as a result of any amounts paid under this
Section 1.14 and the obligations under this Section 1.14 shall constitute a
component of the “Guaranteed Obligations” hereunder.

1.15 Impaired Loans. In the event that the Loan, any Other Senior Mezzanine Loan
or any Mortgage Loan is “Impaired” (as defined below; Lender, Mortgage Lender or
any Other Senior Mezzanine Lender so Impaired, an “Impaired Lender”) as a result
of a voluntary bankruptcy filing by any Loan Party or any Related Party of any
Loan Party or the filing of an answer by any such Person consenting to or
otherwise acquiescing in, colluding in or joining in any involuntary petition
filed against any Loan Party, in each case at a time when any such Person is
owned in whole or in part (directly or indirectly) by Guarantor or a Related
Party of Guarantor, then neither Guarantor nor any Related Party of Guarantor
shall receive or retain any common, preferred or other equity interest in any
such Loan Party or other financial benefit (including fees for services) of any
kind (including as a result of a so-called “new value” plan or equity
contribution) (a “Bankruptcy Retained Interest”) without the consent of at least
ninety percent (90%) of all lenders (calculated by amount of interest held)
comprising such Impaired Lender. In the event that Lender, Mortgage Lender or
any Other Senior Mezzanine Lender receives a deed in lieu of foreclosure or an
equivalent of all or any portion (other than a de minimis portion) of the
Collateral, the Mortgage Collateral or any collateral securing any of the

 

8



--------------------------------------------------------------------------------

Other Senior Mezzanine Loans, then neither Guarantor nor any Related Party of
Guarantor may receive or retain any Bankruptcy Retained Interest and any such
Bankruptcy Retained Interest shall be paid promptly over to Senior Recovery
Lender. Notwithstanding the foregoing, in the event that Guarantor or any
Related Party of Guarantor receives and/or retains any Bankruptcy Retained
Interest in violation of this Section 1.15, it shall immediately sell to Senior
Recovery Lender all such Bankruptcy Retained Interest for an aggregate purchase
price equal to ten dollars ($ 10.00). “Impaired” shall mean a claim of interest
of such Lender, Mortgage Lender or Other Senior Mezzanine Lender, as applicable,
is “impaired” as defined in Section 1124 of the Bankruptcy Code, provided that
Lender, Mortgage Lender or Other Senior Mezzanine Lender shall be deemed
impaired for this purpose whether or not Borrower, Mortgage Loan Borrower,
Maryland Owner, or the related Other Senior Mezzanine Borrower is bankrupt or
proposes a plan that would leave such lender so “impaired” as long as a debtor
that is a direct or indirect subsidiary of such borrower becomes subject to a
proceeding under the Bankruptcy Code or under any Creditors’ Rights Laws and a
plan is proposed in such proceeding that would adversely affect such lender, the
value of the Collateral, the Mortgage Collateral or the “Collateral” as defined
in each Other Senior Mezzanine Loan Agreement or the ability of the related
borrower to repay such lender.

ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including rights to notice)
which Guarantor might otherwise have as a result of or in connection with any of
the following:

2.1 Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of the Note, the Loan Agreement, the Pledge Agreement, the other
Loan Documents, or any other document, instrument, contract or understanding
between or among Borrower and Lender, or any failure of Lender to notify
Guarantor of any such action.

2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Lender to Borrower or Guarantor.

2.3 Condition of Borrower or Guarantor. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Borrower, Guarantor or any other party at any time liable for the payment of
all or part of the Guaranteed Obligations; or any dissolution of Borrower or
Guarantor, or any sale, lease or transfer of any or all of the assets of
Borrower or Guarantor, or any changes in the shareholders, partners or members
of Borrower or Guarantor; or any reorganization of Borrower or Guarantor.

2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including the fact that (a) the Guaranteed
Obligations, or any part thereof, exceeds the amount permitted by

 

9



--------------------------------------------------------------------------------

law, (b) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (c) the officers or representatives executing the Note, the Loan
Agreement, the Pledge Agreement or the other Loan Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (d) the
Guaranteed Obligations violate applicable usury laws, (e) Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Borrower, (f) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable, or
(g) the Note, the Loan Agreement, the Pledge Agreement or any of the other Loan
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantor shall remain liable hereon regardless
of whether Borrower or any other Person be found not liable on the Guaranteed
Obligations or any part thereof for any reason.

2.5 Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.

2.6 Other Collateral. The taking or accepting of any other security, collateral
guaranty, or other assurance or security of payment, for all or any part of the
Guaranteed Obligations.

2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including negligent, willful,
unreasonable or unjustifiable impairment) of any collateral, property or
security at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations.

2.8 Care and Diligence. The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such collateral, property
or security, including any neglect, delay, omission, failure or refusal of
Lender (i) to take or prosecute any action for the collection of any of the
Guaranteed Obligations, (ii) to foreclose, or initiate any action to foreclose,
or, once commenced, prosecute to completion any action to foreclose upon any
security therefor, or (iii) to take or prosecute any action in connection with
any instrument or agreement evidencing or securing all or any part of the
Guaranteed Obligations.

2.9 Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of

 

10



--------------------------------------------------------------------------------

the Guaranteed Obligations, or any part thereof, shall not be properly perfected
or created, or shall prove to be unenforceable or subordinate to any other
security interest or lien, it being recognized and agreed by Guarantor that
Guarantor is not entering into this Guaranty in reliance on, or in contemplation
of the benefits of, the validity, enforceability, collectability or value of any
of the collateral for the Guaranteed Obligations.

2.10 Offset. The Note, the Loan Agreement, the Guaranteed Obligations and the
liabilities and obligations of Guarantor to Lender hereunder shall not be
reduced, discharged or released because of or by reason of any existing or
future right of offset, claim or defense of Borrower against Lender, or any
other party, or against payment of the Guaranteed Obligations, whether such
right of offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

2.11 Merger. The reorganization, merger or consolidation of Borrower into or
with any other corporation or entity.

2.12 Preference. Any payment by Borrower to Lender is held to constitute a
preference under the Bankruptcy Code or any other Creditors’ Rights Laws, or for
any reason Lender is required to refund such payment or pay such amount to
Borrower or someone else.

2.13 Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof. It is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

2.14 Reallocation of Proceeds Among Lenders. Guarantor acknowledges and agrees
that, in the event Lender receives an amount under this Guaranty as a result of
a Bankruptcy Recourse Event, Wells Fargo Mortgage Loan Lender receives an amount
under the Wells Fargo Mortgage Loan Guaranty as a result of a Bankruptcy
Recourse Event (as defined therein) or any Other Senior Mezzanine Lender
receives an amount under its Senior Mezzanine Loan Guaranty as a result of a
Bankruptcy Recourse Event (as defined therein) (any such recovering lender, a
“Recovering Lender”), under the terms of the Intercreditor Agreement, such
Recovering Lender may be required to deliver all or a portion of the amount
received to Wells Fargo Mortgage Loan Lender or Senior Mezzanine Lenders, as
applicable (in such capacity, an “Other Recovering Lender”). Any amounts
received by a Recovering Lender from Guarantor and paid to one or more Other
Recovering Lenders pursuant to the terms of the Intercreditor Agreement shall be
deemed to (i) reduce, dollar for dollar, the amount recovered by such Recovering
Lender in respect of the Wells Fargo Mortgage Loan Guaranty, this Guaranty, the
Mezzanine 1 Guaranty or the Mezzanine 3 Guaranty, as applicable, and (ii) be
applied by the Other Recovering Lenders pursuant to the terms of the Wells Fargo
Mortgage Loan Documents or the Senior Mezzanine Loan Documents, as applicable.

 

11



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Agreement and the other Loan Documents
and extend credit to Borrower, Guarantor represents and warrants to Lender as
follows:

3.1 Benefit. Guarantor is an Affiliate of Borrower, is the owner of a direct or
indirect interest in each Individual Borrower, and has received, and/or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Guaranteed Obligations.

3.2 Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Borrower, and
is familiar with the value of any and all collateral intended to be created as
security for the payment of the Note or Guaranteed Obligations; however,
Guarantor is not relying on such financial condition or such collateral as an
inducement to enter into this Guaranty.

3.3 No Representation By Lender. Neither Lender nor any other party has made any
representation, warranty or statement to Guarantor in order to induce Guarantor
to execute this Guaranty.

3.4 Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities.

3.5 Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by any Creditors’ Rights Laws.

3.6 Survival. All representations and warranties made by Guarantor herein shall
survive the execution hereof.

3.7 No Plan Assets. Guarantor is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Guarantor constitutes or will, during any period when the Loan remains
outstanding, constitute “plan assets” of one or more such plans within the
meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Guarantor is not a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Guarantor are not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Guaranty.

 

12



--------------------------------------------------------------------------------

3.8 ERISA. Guarantor shall not engage in any transaction, other than a
transaction contemplated hereunder, which would cause any obligation, or action
taken or to be taken, hereunder (or the exercise by Lender of any of its rights
under the Note, the Loan Agreement, the Pledge Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

ARTICLE IV

SUBORDINATION OF CERTAIN INDEBTEDNESS

4.1 Subordination of All Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of any Individual Borrower, any
Mezzanine 1 Borrower, any Mortgage Loan Borrower, any Maryland Owner and/or any
other Related Party to Guarantor, whether such debts and liabilities now exist
or are hereafter incurred or arise, or whether the obligations of such entities
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or liabilities be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor. The Guarantor Claims shall include all
rights and claims of Guarantor against any Individual Borrower, any Mezzanine 1
Borrower, any Mortgage Loan Borrower, any Maryland Owner and/or any other
Restricted Party (arising as a result of subrogation or otherwise) as a result
of Guarantor’s payment of all or a portion of the Guaranteed Obligations. Until
repayment in full of the Debt, the Mortgage Loan and the Other Mezzanine Loans,
no Guarantor shall receive or collect, directly or indirectly, from Borrower or
any other Person any amount upon the Guarantor Claims.

4.2 Claims in Bankruptcy. In the event of any proceeding under the Bankruptcy
Code or any other Creditors’ Rights Laws involving Guarantor as debtor, Lender
shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and payments which would otherwise be payable
upon Guarantor Claims. Guarantor hereby assigns such dividends and payments to
Lender. Should Lender receive, for application upon the Guaranteed Obligations,
any such dividend or payment which is otherwise payable to Guarantor, and which,
as between Borrower, Mortgage Loan Borrower, Maryland Owner, any other
Restricted Party and/or Guarantor, shall constitute a credit upon the Guarantor
Claims, then upon payment to Lender in full of the Guaranteed Obligations,
Guarantor shall become subrogated to the rights of Lender to the extent that
such payments to Lender on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that proportion of the Guaranteed Obligations which would have been
unpaid if Lender had not received dividends or payments upon the Guarantor
Claims, provided, however, that Guarantor shall have no such subrogation rights
until repayment in full of the Debt, the Other Mezzanine Loans and the Mortgage
Loan.

 

13



--------------------------------------------------------------------------------

4.3 Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty, Guarantor agrees to hold in
trust for Lender an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions so received
except to pay them promptly to Lender, and Guarantor covenants promptly to pay
the same to Lender.

4.4 Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon any Individual Borrower’s,
any Mezzanine 1 Borrower’s, any Mortgage Loan Borrower’s, any Maryland Owner’s
and/or any other Related Party’s assets securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any liens, security interests,
judgment liens, charges or other encumbrances upon such entities’ assets
securing payment of the Guaranteed Obligations, regardless of whether such
encumbrances in favor of Guarantor or Lender presently exist or are hereafter
created or attach. Without the prior written consent of Lender, Guarantor shall
not (i) exercise or enforce any creditor’s right it may have against any
Individual Borrower, any Mezzanine 1 Borrower, any Mortgage Loan Borrower, any
Maryland Owner or any other Related Party, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including the commencement of, or joinder in, any
proceeding under the Bankruptcy Code or any other Creditors’ Rights Laws) to
enforce any liens, mortgage, deeds of trust, security interests, collateral
rights, judgments or other encumbrances on assets of any Mezzanine 1 Borrower,
any Mortgage Loan Borrower, any Maryland Owner, any Individual Borrower or any
other Related Party held by Guarantor.

ARTICLE V

MISCELLANEOUS

5.1 Waiver. No failure to exercise, and no delay in exercising, on the part of
Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

5.2 Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing and shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested, (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (c) telecopier (with answer back acknowledged), addressed
as follows (or at such other address and Person as shall be designated from time
to time by any party hereto, as the case may be, in a written notice to the
other parties hereto in the manner provided for in this Section 5.2):

 

14



--------------------------------------------------------------------------------

Ashford Guarantor:

c/o Ashford Hospitality Trust

14185 Dallas Parkway

Suite 1100

Dallas, Texas 75254

Attention: David Brooks

Facsimile No.: (972) 490-9605

With a copy to:

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, Massachusetts 02109

Attention: Minta Kay

Facsimile No.: (617) 523-1231

Prudential Guarantor:

c/o Prudential Real Estate Investors

8 Campus Drive

Parsippany, New Jersey 07054

Attention: Soultana Reigle

Facsimile No.: (973) 734-1550

With a copy to:

c/o PREI Law Department

8 Campus Drive

Parsippany, New Jersey 07054

Attention: Law Department

Facsimile No.: (973) 734-1550

and

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, Massachusetts 02109

Attention: Minta Kay

Facsimile No.: (617) 523-1231

 

15



--------------------------------------------------------------------------------

Lender:

BRE/HH Acquisitions L.L.C.

c/o Blackstone Real Estate Advisors VI L.P.

345 Park Avenue

New York, New York 10154

Attention: Gary M. Sumers

Facsimile No.: (212) 583-5726

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Gregory J. Ressa

Facsimile No.: (212) 455-2502

and

Barclays Capital Real Estate Finance Inc.

745 Seventh Avenue

New York, New York 10019

Attention: Lori Rung/CMBS Servicing

Facsimile No.: (212) 412-1664

With a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Thomas Patrick Dore, Jr.

Facsimile No.: (212) 701-5136

5.3 Governing Law. This Guaranty shall be governed in accordance with the laws
of the State of New York and the applicable law of the United States of America.

5.4 Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

5.5 Amendments. This Guaranty may be amended only by an instrument in writing
executed by the parties hereto.

 

16



--------------------------------------------------------------------------------

5.6 Parties Bound; Assignment; Joint and Several. This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Lender, assign any of its rights,
powers, duties or obligations hereunder. Ashford Guarantor and Prudential
Guarantor shall be jointly and severally liable for all obligations and
liabilities of Guarantor under this Guaranty. All references to “Guarantor”
herein shall mean Ashford Guarantor and Prudential Guarantor, both individually
and collectively, as the context may require.

5.7 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.

5.8 Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

5.9 Counterparts. To facilitate execution, this Guaranty may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
Persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Guaranty to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

5.10 Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against Guarantor. The exercise by Lender of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.

5.11 Other Defined Terms. Any capitalized term utilized herein shall have the
meaning as specified in the Loan Agreement, unless such term is otherwise
specifically defined herein. The words “include” and “including” and words of
similar import shall be deemed to be followed by the words “without limitation”.

5.12 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR
AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF

 

17



--------------------------------------------------------------------------------

DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

5.13 Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE PLEDGE
AGREEMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

5.14 Reinstatement in Certain Circumstances. If at any time any payment of the
principal of or interest under the Note or any other amount payable by Borrower
under the Loan Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of Borrower or otherwise,
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment has been due but not made at such time.

[NO FURTHER TEXT ON THIS PAGE]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitors have executed this Agreement as of the day and
year first written above.

 

INDEMNITOR: Ashford Hospitality Limited Partnership   By:   Ashford OP General
Partner LLC By:  

/s/ David A. Brooks

Name:   David A. Brooks Title:   Vice President

Signature Page to Guaranty and Indemnity Agreement—Mezzanine 2



--------------------------------------------------------------------------------

 

PRISA III REIT OPERATING LP, a Delaware limited partnership, its sole member

    By:

  PRISA III OP GP, LLC, a Delaware limited liability company, its general
partner   By:   PRISA III Fund LP, a Delaware limited partnership, its manager  
 
By: PRISA III Fund GP, LLC, a Delaware limited liability company, its general partner
      By: PRISA
III Fund PIM, LLC, a Delaware limited liability company, its sole member        
By: Prudential Investment Management, Inc., a Delaware corporation, its sole
member           By:  

/s/ James P. Walker

          Name:   James P. Walker           Title:   Vice President

Signature Page to Guaranty and Indemnity Agreement—Mezzanine 2



--------------------------------------------------------------------------------

Schedule 1

“Borrower”

 

1. HH Mezz Borrower A-2 LLC, a Delaware limited liability company

 

2. HH Mezz Borrower C-2 LLC, a Delaware limited liability company

 

3. HH Mezz Borrower D-2 LLC, a Delaware limited liability company

 

4. HH Mezz Borrower F-2 LLC, a Delaware limited liability company

 

5. HH Mezz Borrower G-2 LLC, a Delaware limited liability company